          Case 1:20-cv-04375-GBD Document 6 Filed 06/17/20 Page 1 of 1



                                                         U. ted States Attorney
                                                         S 1thern District of New York




VIAECF
                                                                                        RDERED:
Honorable George B . Daniels
United States District Judge
United States District Court
                                                                                       .--..,,.1~B. y ~
Southern District of New York
                                                                                              Daniels, U.S.D.J•.
500 Pearl Street
                                                                                  Dated:         .JUN 1 7 2020
New York, NY I 0007                                                                        --------------
                   Re:     Bryam Mendoza v. Decker, et al., 20 Civ. 4375 (GBD)

Dear Judge Daniels:

        This Office represents the government in the above-referenced habeas action brought under 28
U.S.C. § 2241 by petitioner Bryam Mendoza (" petitioner"), an alien in civil immigration detention at
the Bergen County Jail located in Hackensack, NJ. The government's opposition in response to the
habeas petition and motion for an order to show cause, preliminary injunction, and a temporary
restraining order (the "TRO Motion") is due June 17, 2020. See ECF No . 3. I write respectfully to
request permission to file under seal the petitioner' s medical records from the Bergen County Jail.
Petitioner's counsel consents to this request.

          Although Rule l .D of the Court' s Individual Rules and Practices specifies that prior permission
of the Court is not required to file certain documents (including medical records) under seal, the ECF
filing system appears to contemplate that a party seeking to file under seal must reference a court order
authorizing a sealed filing. The government therefore respectfully requests that the Court grant leave
to file the petitioner' s medical records under seal on ECF.

        I thank the Court for its consideration of this request.

                                                 Respectfully,

                                                 GEOFFREY S. BE RMAN
                                                 United States Attorney for the
                                                 Southern District of New York

                                         by:      Isl Rebecca R. Friedman
                                                 REBECCA R . FRIEDMAN
                                                 Assistant United States Attorney
                                                 86 Chambers Street, 3rd floor
                                                 N ew York, NY l 0007
                                                 Tel:    (212)637-2614
                                                 Fax : (212) 637-2686
                                                 rebecca.friedman@ usdoj.gov

cc (via ECF): Counsel for Petitioner
